ALLOWANCE
Election/Restrictions
Claims 2, 8, 10, 13, and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of Figures 2A-5B, as set forth in the Office action mailed on April 26, 2019, is hereby withdrawn and claims 2, 8, 10, 13, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Clarke on March 15, 2021.
The application has been amended as follows: 
Claims:

an inlet cowling defining an inlet of the nacelle, wherein the inlet cowling comprises an inlet cowling outer surface defining an outermost circumferential surface of the inlet cowling[[-]] and an inlet cowling aft edge spanning radially inward from the inlet cowling outer surface, wherein the inlet cowling aft edge comprises an aft edge length and an aft edge outer point which is a radially outermost point of the inlet cowling aft edge;
a boat tail cowling disposed aft of the inlet cowling, wherein the boat tail cowling comprises a boat tail cowling outer surface defining an outermost circumferential surface of the boat tail cowling, and a boat tail cowling forward edge spanning radially inward from the boat tail cowling outer surface, wherein the boat tail cowling forward edge comprises a forward edge length and a forward edge outer point which is a radially outermost point of the boat tail cowling forward edge, and wherein the boat tail cowling forward edge is disposed adjacent to and abutting the inlet cowling aft edge,
wherein the aft edge outer point of the inlet cowling aft edge is more radially outward than the forward edge outer point of the boat tail cowling forward edge, forming a step, the step being defined by a portion of the inlet cowling aft edge that is radially further outward than the forward edge outer point of the boat tail cowling forward edge; and
a transition fairing coupled to and radially outward of the boat tail cowling outer surface of the boat tail cowling, wherein the transition fairing and the boat tail cowling are separate components coupled together, wherein the transition fairing comprises: a , wherein there is a discontinuity between the fairing ramp surface and the boat tail cowling outer surface.

2.	(Currently Amended) The nacelle of claim 1, wherein the aft edge outer point is radially further outward than 

8.	(Currently Amended) The nacelle of claim 5, wherein the fairing ramp surface spans between the boat tail cowling outer surface and a point along the inlet cowling aft edge that is radially inward of the aft edge outer point.

12.	(Currently Amended) An aircraft, comprising:
a gas turbine engine; and
a nacelle encircling the gas turbine engine, comprising:
an inlet cowling defining an inlet of the nacelle, wherein the inlet cowling comprises an inlet cowling outer surface defining an outermost circumferential surface of the inlet cowling and an inlet cowling aft edge spanning radially inward from the inlet cowling outer surface, wherein the inlet cowling aft edge comprises an aft edge length and an aft edge outer point which is a radially outermost point of the inlet cowling aft edge;

wherein the aft edge outer point of the inlet cowling aft edge is more radially outward than the forward edge outer point of the boat tail cowling forward edge, forming a step, the step being defined by a portion of the inlet cowling aft edge that is radially further outward than the forward edge outer point of the boat tail cowling forward edge; and
a transition fairing coupled to and radially outward of the boat tail cowling outer surface of the boat tail cowling, wherein the transition fairing and the boat tail cowling are separate components coupled together, wherein the transition fairing comprises: a fairing forward edge spanning radially outward from the boat tail cowling outer surface and disposed adjacent to the inlet cowling aft edge; and a fairing ramp surface providing a transition surface between the inlet cowling aft edge and the boat tail cowling outer surface, wherein there is a discontinuity between the fairing ramp surface and the boat tail cowling outer surface.



18.	(Currently Amended) The aircraft of claim 16, wherein the fairing ramp surface spans between the boat tail cowling outer surface and a point along the inlet cowling aft edge that is radially inward of the aft edge outer point.

19.	(Currently Amended) The aircraft of claim 12, wherein a transition angle formed between the fairing ramp surface and a reference line parallel to an axis of rotation is between 10 and 20 degrees.

21.	(Canceled)

22.	(Canceled)

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed in view of the amendment filed on March 5, 2021 and the above Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741

/EHUD GARTENBERG/              Supervisory Patent Examiner, Art Unit 3741